                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO


LOYDALE KIRVEN,

         Plaintiff,

v.                                                                                 Civ. No. 14-209 KG/RHS


TORY SANDOVAL, et al,

         Defendant.


                               ORDER DENYING MOTION TO REOPEN

         Before the Court is Plaintiff’s Motion to Reopen. (Doc. 13). He seeks relief from the Order

and Judgment dismissing his prisoner civil rights action for failure to pay the filing fee.1 (Docs. 9,

10). The Judgment was entered on April 4, 2014. The Court must therefore analyze the Motion

under Fed. R. Civ. P. 60(b). See Spitznas v. Boone, 464 F.3d 1213, 1215 (10th Cir. 2006). To

obtain relief from a four-year-old judgment, the movant typically must show the judgment is void

or has been otherwise satisfied. See Fed. R. Civ. P. 60(b)(4)-(6), (c)(1). Rule 60(b)(6) also contains

a catchall clause for “any other reason that justifies relief.” However, Rule 60(b)(6) relief is

“extraordinary,” “difficult to attain,” and only “appropriate … when it offends justice to deny such

relief.” Zurich North America v. Matrix Serv., Inc., 426 F.3d 1281, 1289, 1293 (10th Cir. 2005).

         The Motion here consists of one handwritten paragraph. (Doc. 13) at 1. Plaintiff asserts he

can “prove his claim” and that he should have access to the courts notwithstanding his poverty. Id.

These arguments do not undermine the validity of the judgment, nor do they warrant extraordinary



1
  As the Court previously explained, Plaintiff is not eligible to proceed in forma pauperis because he filed at least
three other lawsuits that lacked merit. (Doc. 3); see also 28 U.S.C. § 1915(g).
intervention. Hence, the Court will deny the Motion. If Plaintiff still wishes to pursue his claims,

he must file a new civil rights action and prepay the $400 filing fee.

       IT IS ORDERED:

       1. Plaintiff’s Motion to Reopen (Doc. 13) is denied.

       2. The Clerk’s Office shall send Plaintiff a form Section 1983 complaint.




                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                  2
